Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	Notice of Allowability 
  	 Claims 1-10 submitted on 8/11/2021 are pending for examination.  
On 8/16/2021 Stephen Bellum agreed to amend claims 1, 4-7 and to cancel claims 9-10 to place the application on condition of allowance.
Claims 1- 8 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Stephen Bellum with telephone on 8/16/2021.

EXAMINER’S AMENDMENT
Amend the 2nd paragraph of the specification as follows:
This application is a continuation application of U.S. Application No. 16/818,107, filed on March 13, 2020, US PAT 11053528, which is divisional application of U.S. Application No. 16/468,916, filed on June 12, 2019, US PAT 11078506, which is a 371 application of International Application No. PCT/US/2017/066298, filed on June 14, 2017, which claims priority to U.S. Application No. 62/434,033, filed on December 14, 2016, which is incorporated herein by reference.

Amend claims 1, 4-7 as follows:
Claim 1. 	Line 3, replace- to allulose- with- to the allulose-.
Claim 4. 	Line 3, replace- derivative- with-a derivative -.
Claim 5. 	Line 1, replace- the saccharide is starch or a derivative thereof - with- the saccharide is the starch or the derivative of the starch -.
Claim 6. 	Lines 1-3, replace- wherein the saccharide is a starch, further comprising converting the starch to a starch derivative by enzymatic hydrolysis or acid hydrolysis of the starch -with-further comprising the step of converting the starch to the starch derivative, wherein the starch derivative is prepared by an enzymatic hydrolysis of the starch or by an acid hydrolysis of the starch -.
Claim 7, 	lines 2-3, replace- about 37°C to about 85°C, at a pH ranging from about 5.0 to about 8.0, and/or for about 8 hours to about 48-with- 37°C to 85°C, at a pH ranging from 5.0 to 8.0, and/or for 8 hours to 48-.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new process for preparing allulose, the process comprising: enzymatically converting fructose 6-phosphate (F6P) to allulose 6-phosphate (AGP); and enzymatically converting the A6P produced to the allulose. Prior art does not anticipate or suggest process for preparing allulose, the process comprising: enzymatically converting fructose 6-phosphate (F6P) to allulose 6-phosphate (AGP); and enzymatically converting the A6P produced to the allulose.   As such process for preparing allulose, the process comprising: enzymatically converting 

The filing of Terminal Disclaimers over US PAT 10704069, US PAT 11078506 and US PAT 11053528 obviated all possible double patenting issues. The terminal disclaimers filed on 8/11/21 and 3/1/ 21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10704069, US PAT 11078506 and  US PAT 11053528 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
Thus claims 1-8 will be allowed.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652